Filed 2/22/16 P. v. Walcott CA2/4
                     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           SECOND APPELLATE DISTRICT

                                                          DIVISION FOUR




THE PEOPLE,                                                                       B263159

           Plaintiff and Respondent,                                              (Los Angeles County
                                                                                   Super. Ct. No. SA026984)
           v.

DARRYL A. WALCOTT,

           Defendant and Appellant.



           APPEAL from an order of the Superior Court of Los Angeles County,
Richard A. Stone, Judge. Affirmed.
           James Koester, under appointment by the Court of Appeal, and Darryl A.
Walcott, in pro.per., for Defendant and Appellant.
           No appearance for Plaintiff and Respondent.


                                          ______________________________
       Darryl Walcott appeals from the denial of his petition to recall his sentence under
Proposition 47 (Pen. Code, § 1170.18), which reduced certain felonies to misdemeanors.
His appointed counsel filed a brief under People v. Wende (1979) 25 Cal. 3d 436, and
appellant filed a supplemental brief.
       Appellant is a third striker, serving 44 years to life in prison for a second-degree
robbery committed with the use of a firearm. His conviction was affirmed in People v.
Walcott (June 16, 1999, B121073 [nonpub. opn.]). In 2014, appellant filed petitions to
recall his sentence under Proposition 36 (§ 1170.126) and Proposition 47 (§ 1170.18),
both of which were denied. In affirming the denial of his petition under Proposition 36,
we explained that appellant improperly attempted to reargue issues about his competency
to stand trial, which had been raised and denied repeatedly in habeas corpus petitions.
(See People v. Walcott (Aug. 17, 2015, B261304 [nonpub. opn.]). The same holds true
here: appellant’s conviction under section 211 falls outside the scope of Proposition 47,
and the competency issue he raises in his supplemental brief is not properly before us.
       We have reviewed the record under People v. Kelly (2006) 40 Cal. 4th 106.
No arguable issues for appeal exist.


                                        DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                  EPSTEIN, P. J.
We concur:




       WILLHITE, J.                               MANELLA, J.